tcmemo_1997_456 united_states tax_court denis brody and carol brody petitioners v commissioner of internal revenue respondent docket no filed date scott a brody for petitioners christopher w schoen for respondent memorandum opinion whalen judge respondent determined a deficiency of dollar_figure in petitioners' income_tax and determined that the entire underpayment for that year is a substantial_underpayment attributable to tax-motivated transactions with the result that the annual rate of interest i sec_120 percent of the underpayment rate pursuant to former sec_6621 all section references in this opinion are to the internal_revenue_code as amended the deficiency determined by respondent is based upon the following adjustment as described in the notice_of_deficiency it has been determined that your distributive_share of the loss from the b d b properties partnership which has an interest in the thunderbird associates ltd partnership is dollar_figure big_number in lieu of dollar_figure big_number which was reported on your tax_return for the taxable_year ending the thunderbird associates ltd partnership has been agreed to at the partnership level as suggested above one petitioner mr brody held a partnership_interest in bdb properties bdb and that partnership held an interest in another partnership thunderbird associates ltd thunderbird petitioners reported a loss of dollar_figure from bdb on their return that was based upon bdb's share of the loss originally reported by thunderbird in the amount of dollar_figure respondent determined that the correct amount of thunderbird's loss is dollar_figure and accordingly adjusted petitioners' return in the subject notice_of_deficiency by reducing their share of the thunderbird loss from dollar_figure to dollar_figure this is the second opinion that we have issued in this case in our first opinion brody v commissioner filed at tcmemo_1988_203 hereafter brody i we addressed petitioners' motion for summary_judgment in which they took the position that the adjustment described above is barred under the period of limitations on assessment and collection prescribed by sec_6501 petitioners' motion was based upon the fact that the special consent to extend the period of limitations on irs form 872-a on which respondent relied in issuing the notice_of_deficiency is expressly limited to adjustments from thunderbird petitioners argued that the subject adjustment is outside the scope of the special consent because they did not directly own a partnership_interest in thunderbird but owned such interest only indirectly through mr brody's partnership_interest in bdb in brody i we held that the subject adjustment was well within the scope of the consent and accordingly was not barred by the period of limitations on assessment and collection in sec_6501 in interpreting the special consent we took note of the fact that petitioners are the ultimate taxpayers with respect to a share of the partnership items reported by thunderbird for and petitioners deducted on their return a share of the losses reported by thunderbird we found that the language of the consent is clear and unambiguous and there was no justification to look beyond the terms of the consent in determining the intent of the parties we interpreted the terms of the consent to mean that the parties thereto mutually agreed that adjustments to petitioners' return during the extended period could be made to petitioners' share of the partnership items reported by thunderbird we noted that partnership items of bdb which did not originate with thunderbird were not covered under the consent we further noted that if the consent had specified that adjustments could be made to the partnership items from bdb as petitioners claimed were necessary then the consent would have covered all partnership items from bdb thus it would have been a different and broader consent than the consent that was executed shortly after we issued brody i proceedings in the case were stayed for some time pursuant to the automatic_stay in bankruptcy u s c sec_362 when the bankruptcy stay was lifted we set the case for trial in due course before trial respondent filed a motion for summary_judgment on the ground that the sole assignment of error raised in the petition had already been decided by the court in brody i respondent's motion points out that the only facts raised in the petition are facts relating to the period of limitations defense that was considered by the court and rejected in brody i for example paragraph six of the petition states as follows because neither denis brody nor carol brody was a partner in thunderbird no adjustment to the return of thunderbird could have directly affected the return filed by mr and mrs brody instead the alleged deficiency is directly resultant from adjustments to the form_1065 filed by bdb associates clearly adjustments to bdb's return are not excepted from the operation of the statute_of_limitations by the restrictive language on the form 870-a respondent's motion also notes that petitioners had not amended their pleadings to raise any issue other than the period of limitations issue decided in brody i the court calendared respondent's motion for summary_judgment for hearing on the same day as the case was set for trial shortly before trial and hearing on respondent's motion petitioners filed a cross-motion for summary_judgment in which they raise for a second time the issue that was considered and decided in brody i that is whether the notice_of_deficiency was issued within the period of limitations on assessment and collection described by sec_6501 petitioners' cross-motion states as follows petitioner sic respectfully submits that this court's prior holding that the consent encompass' b d b is in error petitioners contend that the 872-a executed by it sic specifically limits the scope of any adjustments to petitioners' income to those adjustments resulting only from modifications to any interest that petitioner may have in thunderbird associates ltd petitioners do not own an interest in thunderbird associates ltd but rather denis brody was a partner in b d b properties a new york general partner- ship b d b properties owned an interest in thunderbird associates ltd a texas limited_partnership b d b properties on or about date filed a form_1065 for the year including its share of thunderbirds' net taxable loss in its return the petitioners in their income_tax return form_1040 included their share of b d b 's net taxable loss in their tax_return the 872-a executed by petitioners and respondent clearly limits any adjustments to petitioner's sic income only as a result of an adjustment to thunderbird associates ltd since petitioners are not a partner in thunderbird an adjustment to thunderbirds' income in has no effect sic on petitioner's taxable_income notifications and adjustments would have to just be made to the return of b d b however since the 872-a did not also extend the statute_of_limitations with respect to b d b the internal_revenue_service is barred from making the instant assessment which purports to adjust petitioner's sic income as a result of an adjustment to b d b 's income for since the petitioners were not partners in thunderbird associates ltd and since no special consent was utilized to extend the statute_of_limitations on behalf of the bdb partnership no flow-through may occur it is petitioners sic contention that the 872-a executed by the parties is clear and ambiguous sic on its face and therefore must be strictly construed in accordance with its own terms the thrust of petitioners' argument is that respondent is legally precluded from adjusting petitioners' income to correct their share of the losses reported from thunderbird because bdb was not specifically mentioned in the consent and petitioners did not directly own an interest in thunderbird we answered petitioners' argument in brody i as follows petitioners' only claim is that the omission of any reference to bdb in the consent forecloses any adjustment to their share of the losses of thunderbird after the general period of limita- tions expired because they did not directly own an interest in thunderbird petitioners' argument simply begs the question of what was intended by the parties as objectively determined from the language used in the consent the fact that petitioners did not directly own an interest in thunderbird means nothing different in the context of interpreting the consent than it meant in the context of petitioners' income_tax return petitioners deducted losses from thunderbird on their return in accordance with their partner- ship interest in bdb and the consent is clearly intended to cover partnership items from thunderbird it is also clear that is precisely what was intended by the commissioner furthermore had the consent specifically named bdb as petitioners claim is necessary it would have been a different agreement with broader legal effect than the subject consent in that case any partnership_item flowing from bdb into petitioners' return not just partner- ship items from thunderbird would have been covered by the extended limitations periods the parties of course could have formulated their agreement in that manner but there is no reason to require them to have done so moreover under petitioners' construction the consent form would have been a nullity ab initio we have no reason to believe that the parties would have undertaken a meaningless act and we will not interpret the consent to so provide when there exists a reasonable interpretation which accomplishes the intent of the parties as objectively interpreted it must be assumed that an effective and not a futile act was intended stange v united_states u s pincite petitioners acknowledge in their cross-motion that the issue raised therein was previously addressed by this court in brody i but they argue that the court's opinion in brody i was mistaken in finding the intent of the parties to the special consent based upon new and additional information that petitioners claim to have submitted with their cross-motion for summary_judgment they ask the court to reach a contrary conclusion from that reached in brody i in the memorandum that petitioners filed in support of their cross-motion referred to herein as petitioners' memorandum petitioners assert that there is before the court on this motion the following additional facts which were not previously before the court a b c the affidavit of denis brody which makes clear that the petitioners did not consent to an extension of the statutory period with respect to b d b respondent's response to petitioners' request to admit and respondent's response to petitioners' interrogatories these documents show that there is no evidence that respondent intended to include adjustments to b d b within the form 872-a and that respondent has no witnesses who can address the intent of respondents at the time the documents were executed portions of respondent's file which show that the respondent had every available document necessary to show to the agent that petitioner was a partner in b d b and not thunderbird more importantly the documents requesting information of petitioner do not even refer to thunderbird at the hearing of petitioners' cross-motion for summary_judgment petitioners' attorney formulated their position in the following terms our position is that we are addressing the same issue as the issue decided in brody i but that it has not been resolved by the court by this court's prior memorandum opinion because there are additional facts from which we are asking the court to reach a contrary conclusion and these facts are very simple and we believe that they are significant enough to justify this court rendering an opposite conclusion and those facts are as follows the fact that no other partner of the bdb partnership was requested to sign a waiver or extension the fact that there was no indication in the respondent's file that the person who prepared the consent had any documentation of the existence of the bdb partnership or partnership files and the fact that the only place that mr brody's name appeared in the thunderbird file was as general_partner of bdb and not as an individual partner of thunderbird it is our position that it was respondent's procedure at the time that this extension was filed to obtain consents from the partners of a partnership and to determine the deficiencies at the partnership level that in this particular case an error was made by the person who prepared the consents who presumed that mr brody was a partner in thunderbird and not a partner of some other partnership that owned an interest in thunderbird it is our belief that had he known the existence of other partners of bdb that he would have to be consistent would have asked all of the other partners of bdb to execute waivers that is was sic the position to have a partner's tax_return resolved at the partnership level for distributions from a partnership and that in this case if this court makes this deficiency applicable to mr brody his return will then be inconsistent with the return of bdb and inconsistent with the return of all the other partners of the bdb partnership petitioners assert that the court misconstrued their intent they point to the statement in brody i that petitioners do not claim that they misunderstood what was intended by the restrictive language in the consent or that they intended something different based upon mr brody's affidavit submitted as part of the new and additional information petitioners argue that the court was mistaken according to petitioners obviously the court was mistaken since petitioners have outright stated that they did not believe as stated to respondent in writing back in that the consent encompassed adjustments which had to be made through b d b mr brody's affidavit on which petitioners rely states that he considered the consent with his attorneys and we did not believe that the execution of the document could result in the imposition of a tax against me because the form did not include b d b and i was not a partner in thunderbird my attorneys and i addressed this fact ie that petitioner was not a partner in thunderbird at that time and it was our belief that the failure to include b d b in the waiver was a fatal defect petitioners also assert that the court misconstrued respondent's intent they argue that the court erroneously went beyond the written terms of the consent and considered the intent of the service an intent which is not in evidence petitioners argue that there is absolutely no evidence as to what concerned the respondent petitioners also argue based upon the new and additional information attached to their cross- motion for summary_judgment that respondent's agent simply presumed that mr brody was a partner in thunderbird as we understand it petitioners' argument is that the commissioner's agent who prepared the consent on behalf of the commissioner mistakenly thought that mr brody held a partnership_interest in thunderbird and did not realize that mr brody's interest in thunderbird was based upon his interest in another partnership bdb petitioners' trial memorandum states as follows additional evidence has been submitted to the court to show that the service did not intend or know that adjustments to another partnership ie bdb had to be made before the deficiency could be imposed upon petitioners the facts and evidence show that the i r s did not properly prepare the consent and the deficiency issued is not covered by the consent emphasis deleted petitioners cross-motion for summary_judgment is really in the nature of a motion for reconsideration of our opinion in brody i we find nothing in petitioners' cross-motion or in petitioners' memorandum in support thereof that leads us to believe that we erred in brody i petitioners base their cross-motion upon the new and additional information submitted therewith but they present no basis for the court to consider such new and additional information in brody i both parties argued and the court found that the consent is clear and unambiguous and that there was no justification to look to extraneous evidence in order to determine the intent of the parties to the consent see eg 92_tc_776 accordingly in brody i the court construed the intent of the parties to the consent based upon the plain meaning of the words used in the consent see 28_f3d_610 7th cir in their cross-motion for summary_judgment petitioners continue to assert that the consent is clear and ambiguous sic on its face and therefore must be strictly construed in accordance with its own terms thus petitioners do not argue that the consent is ambiguous that a mutual mistake was made or that there is any other reason to consider extraneous evidence in determining the intention of the parties to the consent see eg woods v commissioner supra accordingly we have no reason to consider the new and additional information submitted by petitioners or to reconsider our opinion in brody i even if we were to consider the new and additional information submitted by petitioners the result would be the same as the result in brody i generally in determining whether the parties to a consent to extend the period of limitations have reached agreement as required by sec_6501 courts look to the objective mani- festation of mutual assent as evidenced by the parties' overt acts and do not take into account the parties' secret intentions 101_tc_374 affd without published opinion 40_f3d_385 5th cir kornish v commissioner 90_tc_684 in this case petitioners intentionally signed the subject consent form and thereby manifested their assent to the terms contained therein according to mr brody's affidavit he harbored the unstated view that respondent's agent had made a mistake in preparing the consent by limiting it to adjustments from thunderbird mr brody's affidavit does not suggest that petitioners misunderstood what was intended by the restrictive language in the consent or that they intended a different restriction petitioners merely harbored the secret belief that the consent would not have the legal effect of extending the period of limitations with respect to their return thus petitioners made a unilateral mistake concerning the legal effect of the consent this is not the type of mistake for which relief is warranted see 86_tc_285 affd 817_f2d_706 11th cir williston on contracts sec 3d ed petitioners claim that the new and additional information submitted with their cross-motion for summary_judgment shows that the court misconstrued respondent's intent according to petitioners' argument summarized above the person who prepared the consent on behalf of respondent thought that mr brody held an interest in thunderbird directly and did not know that mr brody held his interest in thunderbird through bdb petitioners contend that if respondent's agent had known then he would have asked all of the other partners of bdb to execute waivers petitioners complain that if this court makes this deficiency applicable to mr brody his return will then be inconsistent with the return of bdb and inconsistent with the return of all the other partners of the bdb partnership accepting petitioners' factual allegations as true for purposes of this discussion we agree that respondent's agent would have asked all partners of bdb including petitioners to execute waivers of the period of limitations on assessment and collection prior to the enactment of the uniform audit procedures for partner- ships in sec_6221 through the commissioner was required to obtain a consent for extension of the period of limitations from each of the partners not the partnership see staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print however even assuming that respondent's agent did not know that mr brody held his interest in thunderbird through bdb there is no reason to believe that respondent would have acted differently as to petitioners nothing attached to petitioners' cross-motion for summary_judgment suggests that respondent would not have sought to obtain a waiver of the period of limitation from petitioners or that respondent would have sought a waiver from petitioners on different terms furthermore we agree with petitioners that if the period of limitations remains open with respect to petitioners' return but not with respect to other partners of bdb then inconsistent results could follow in fact that is one of the problems which led to the enactment of the unified partnership procedures in sec_6221 through see id pincite inconsistent results could be obtained for different partners with respect to the same item however the possibility of any such inconsistent results does not mean that respondent and petitioners failed to reach an agreement to extend the period of limitations with respect to the losses from thunderbird reported on petitioners' return or that there is any reason not to give effect to that agreement finally we note that petitioners elected not to proceed to trial after the parties had completed their argument on the motion and cross-motion for summary_judgment the following exchange took place between the court and petitioners' attorney the court mr brody and so there is no trial i take it on behalf of the petitioner we believe that we have submitted our evidence to the court on the motions to reflect the foregoing an order and decision shall be entered granting respondent's motion for summary_judgment and denying petitioners' cross- motion for summary_judgment
